IN THE COURT OF APPEALS OF IOWA

                                      No. 14-0628
                               Filed December 23, 2015


PATRICK CONNER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Peter A. Keller,

Judge.



      Patrick Conner appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.




      Angela Campbell of Dickey & Campbell Law Firm, PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser, Assistant Attorney

General, for appellee State.




      Considered by Potterfield, P.J., Doyle, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


DOYLE, Judge.

       Patrick Conner appeals the district court’s denial of his application for

postconviction relief (PCR).     Conner contends his arrest warrant was not

supported by probable cause and defense counsel was ineffective in failing to

pursue his motion to suppress evidence seized upon his arrest pursuant to the

warrant. We affirm the district court’s order denying Conner’s application.

I.     Background Facts and Proceedings

       In 2006, Patrick Conner was on parole and under the supervision of the

Iowa Department of Corrections.       Iowa agreed to allow Conner to serve a

sentence on a separate case in Illinois and released Conner to the Illinois

Department of Corrections on detainer pursuant to his parole agreement and an

Interstate Compact agreement.

       Conner was released from the Illinois prison in February 2007. He did not

report for parole supervision in Iowa after his release from the Illinois prison. In

October 2007, Conner’s parole officer filed a preliminary parole violation

information, stating Conner “failed to report for parole supervision contrary to the

instructions in his parole order and agreement,” efforts to locate Conner had

been “unsuccessful,” and Conner’s “whereabouts are unknown.”

       An Iowa magistrate found probable cause for the issuance of an arrest

warrant.   Conner was arrested pursuant to the warrant.        Crack cocaine and

marijuana were found in his possession.

       The State filed a trial information charging Conner with possession of

crack cocaine with intent to deliver, failure to possess a tax stamp, and
                                         3


possession of marijuana as a habitual offender. Conner moved to suppress the

evidence on the ground the arrest warrant was issued without probable cause.

       The State responded that its pending plea offer would be withdrawn if the

motion was heard. Conner elected to proceed with a suppression hearing. At

the hearing, Conner changed his mind and withdrew his motion to suppress and

entered a guilty plea to a single count of possession of crack cocaine with intent

to deliver.

       Conner filed a PCR application, again alleging the arrest warrant

precipitating his charges lacked probable cause and all evidence seized by virtue

of his arrest was inadmissible. Following a hearing, the district court granted the

State’s motion for summary disposition, concluding, “Because [Conner]

knowingly and intelligently pled guilty, and none of the Constitutional challenges

undermine the validity of that plea, the [State’s] motion for summary judgment

should be granted.”

       Conner appealed. On appeal, this court determined fact issues precluded

summary disposition of Conner’s PCR application, stating, “In several filings,

Conner alleged he was coerced into taking the plea and he would have insisted

on going to trial rather than pleading guilty but for counsel’s advice to forego his

motion to suppress. Without an evidentiary record, we cannot determine the

viability of this claim.” Conner v. State, No. 09-1094, 2010 WL 4483912, at *2

(Iowa Ct. App. Nov. 10, 2010). This court reversed the district court’s summary

disposition of Conner’s application and “remand[ed] for an evidentiary hearing on

Conner’s claim that his attorney ‘misadvised him regarding his suppression issue
                                           4


and . . . plea counsel’s advice rendered his withdrawal of his suppression motion

and the entry of his guilty plea involuntary and unintelligent.’” Id. at *3.

       Following the hearing on remand, the district court entered a ruling

denying Conner’s PCR application, concluding Conner had not proved defense

counsel failed to act as a reasonably competent attorney.             Conner appeals.

Additional facts will be set forth below as relevant to the issues raised on appeal.

II.    Standard of Review

       We review postconviction proceedings for errors at law. See Perez v.

State, 816 N.W.2d 354, 356 (Iowa 2012).           However, we conduct a de novo

review of applications for postconviction relief raising constitutional infirmities,

including claims of ineffective assistance of counsel. See State v. Thorndike,

860 N.W.2d 316, 319 (Iowa 2015).

III.   Discussion

       Conner contends the arrest warrant was not supported by probable

cause,1 defense counsel was ineffective in failing to pursue his motion to

suppress, and had counsel provided effective assistance he would not have pled

guilty.2 To prevail on a claim of ineffective assistance of counsel, Conner must


1
  In a related contention, Conner argues his parole officer omitted information from the
parole violation information such that a Franks hearing should have been held. See
Franks v. Delaware, 438 U.S. 154, 164-66 (1978) (requiring a hearing where a
defendant makes a substantial preliminary showing that a false statement knowingly and
intentionally, or with reckless disregard for the truth, was included in a search warrant
affidavit, and if the allegedly false statement was necessary to the finding of probable
cause). Under these facts, as will be discussed in more detail below, we do not
conclude the parole violation information contained false statements with reckless
disregard for the truth. Accordingly, defense counsel was not ineffective in failing to
request a Franks hearing. See State v. Griffin, 691 N.W.2d 734, 737 (Iowa 2005)
(“[C]ounsel has no duty to raise an issue that has no merit.”).
2
  As additional support for his claim, Conner contends the Iowa Board of Parole did not
follow its own administrative procedures when parole officer Lauterbach filed the
                                             5


show that counsel (1) failed to perform an essential duty and (2) prejudice

resulted. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Dempsey v.

State, 860 N.W.2d 860, 868 (Iowa 2015). To prove the prejudice prong of an

ineffective-assistance-of-counsel claim in the context of a guilty plea, the

applicant must show that there is a reasonable probability that, but for counsel’s

errors, he would not have pled guilty and would have insisted on going to trial.

See State v. Straw, 709 N.W.2d 128, 136 (Iowa 2006).                  Here, because we

conclude Conner’s claim fails on the breach-of-duty prong, we begin and end our

analysis there.

       In November 2006, Conner and his parole officer, Charles Lauterbach,

signed a parole order and agreement and Interstate Compact agreement that

contained seventeen standard conditions of parole and five special terms of

parole. One standard condition, paragraph B, provided that Conner “shall reside

at the place designated in the attached Parole Release Instructions and shall not


preliminary parole violation information, and therefore defense counsel was ineffective
for failing to investigate this issue and pursue with Conner’s motion to suppress.
Specifically, Conner points to Iowa Administrative Code rule 205–11.9(2), which
provides:
         Interstate compact parole revocation hearings. If an Iowa parolee was on
         parole outside the state of Iowa through the interstate compact on
         probation and parole and has been returned to Iowa following a finding of
         probable cause in the receiving state, a parole revocation hearing shall be
         conducted for the parolee at the Iowa institution at which the parolee is
         incarcerated. This hearing shall be conducted according to the same
         procedures as those specified for hearings conducted for Iowa parolees
         who are on parole in the state of Iowa.
Conner claims that under this rule, the Iowa Board of Parole must have received
information from Illinois that he had violated his parole and then conducted a hearing
before filing the parole violation information. (See Iowa Admin. Code r. 205-11.9(2).)
         This provision is inapplicable to this situation. Here, Conner completed his prison
term in Illinois and then failed to report to Iowa. Conner was not “returned to Iowa
following a finding of probable cause in [Illinois].” Id. (emphasis added). Because the
provision is inapplicable to these facts, defense counsel was not ineffective in failing to
pursue the issue. See Griffin, 691 N.W.2d at 737.
                                        6


change residence until I receive approval from my supervising officer.”

Paragraph G provided that Conner “shall maintain contact with my supervising

officer as directed and shall not lie to, mislead, or misinform my supervising

officer either by statement or omission of information.” One special condition,

paragraph 806, provided:

              I understand that I am being paroled to a detainer filed by
      the jurisdiction indicated below. I understand that I normally will be
      transported to that jurisdiction and be held in custody until
      disposition of the current criminal charges pending against me. If I
      am released from custody on the charges which are currently
      pending against me, and if I am found guilty of new felony charges
      my case must be reviewed by the [Iowa Board of Parole] (chair or
      chair’s designee) in order to review the conditions of my parole I will
      immediately notify the Iowa Interstate Compact Office, 510 E. 12th
      Street, Des Moines, IA 50319 (515)725-6725. I understand that
      failure to contact this office within twenty-four (24) hours of my
      release will be a sufficient cause for revocation of my parole.
      ILLINOIS

      The parole order and agreement directed that Conner would not be

released on parole until he signed the agreement. It further provided that the

agreement was “in effect until [Conner was] discharged from parole.”

      Conner was released from the Illinois prison in February 2007, but

thereafter failed to report for parole supervision in Iowa. As of October 2007,

Conner’s parole officer was unaware of his location.

      A parole officer having probable cause to believe that any person
      released on parole has violated the parole plan or the conditions of
      parole may arrest such person, or the parole officer may make a
      complaint before a magistrate, charging such violation, and if it
      appears from such complaint, or from affidavits filed with it, that
      there is probable cause to believe that such person has violated the
      parole plan or the terms of parole, the magistrate shall issue a
      warrant for the arrest of such person.

Iowa Code § 908.1 (2007).
                                          7


       In October 2007, parole officer Lauterbach filed a preliminary parole

violation information, stating, “The defendant is accused of the violation of

conditions of parole established under Sections 906.1 and 906.5, Code of Iowa.”

The parole violation information further stated:

       Special Condition 806. On 12/13/2006 subject was paroled from
       Newton Correctional Facility to an Illinois Department of
       Corrections Detainer. On 2/16/2007 subject was released from the
       Illinois Department of Corrections upon expiration of his sentence in
       that State. Subject failed to report for parole supervision contrary to
       the instructions in his parole order and agreement. All efforts to
       locate subject have been unsuccessful and his whereabouts are
       unknown. Based on this information it is respectfully recommended
       that an arrest warrant be issued for subject and when apprehended
       subject be returned to Polk County, Iowa, to face parole revocation
       proceedings.

The magistrate found probable cause for the issuance of an arrest warrant, and

Conner was subsequently arrested pursuant to the warrant.

       At the evidentiary hearing on Conner’s PCR application, defense counsel

testified he understood Conner’s “cornerstone argument” to be that paragraph

806 of the parole agreement Conner signed did not require him to notify the Iowa

Board of Parole or his parole officer in Iowa of his release from the Illinois prison,

and that he was only required to notify Iowa authorities “in the event he received

new felony charges.” Defense counsel testified it was “readily apparent” from

Conner’s parole agreement that Conner was to contact his Iowa parole officer

within twenty-four hours of his release from the Illinois prison, and therefore “it

appeared pretty clear . . . there was a sufficient basis for the issuing of the

warrant.” Based on these facts, defense counsel believed Conner’s motion to

suppress on that ground would fail. Conner testified he would not have pled
                                         8


guilty had defense counsel looked into the arrest warrant and parole violation

issues he raised in his motion to suppress.

       A warrant is valid where the issuing judge had a substantial basis for

concluding probable cause existed. See State v. Gogg, 561 N.W.2d 360, 363

(Iowa 1997). “In determining whether a substantial basis existed for a finding of

probable cause, we are limited to consideration of only that information, reduced

to writing, which was actually presented to the [judge] at the time the application

for warrant was made.” Id. Great deference is given to the issuing judge’s

finding of probable cause and challenges to warrants are resolved in favor of

upholding the warrant. See id.

       Here, the information in the parole violation information provided the

magistrate with a substantial basis for concluding probable cause existed that

Conner was in violation of his parole agreement.          Under these facts and

circumstances, we conclude defense counsel reasonably believed Conner’s

motion to suppress evidence on the ground the arrest warrant was issued without

probable cause would fail. In light of the lengthy imprisonment Conner faced if

he was convicted at trial, counsel’s advice to Conner to accept the State’s plea

offer was reasonable and competent. As defense counsel testified:

       I strongly recommended that he accept the plea offer, and the
       reason for that was two-fold. One, I did not think the plea offer was
       going to stick around for very much longer, and if he pursued the
       motion to suppress any further, that the plea offer would be
       rescinded, and he would be facing a significant amount of time in
       custody. And, two, I believed that if he pursued the motion to
       suppress, that we would not be successful.

In denying Conner’s claim, the district court stated:
                                         9


              The Court’s review of the arrest warrant supports Conner’s
       claim that the magistrate did not have his parole agreement before
       her when she issued the warrant. Therefore, Conner’s claim that
       [the magistrate] misinterpreted the parole agreement would not
       have had any bearing on the magistrate’s probable cause
       determination because probable cause is based on the information,
       reduced to writing, which the court actually had before it. The
       parole officer provided information that the Illinois Department of
       Corrections had released Conner, and he failed to report for
       supervision.     Section 908.1 only requires a “complaint” or
       “affidavits” from the parole officer charging a parole violation. The
       magistrate had the Preliminary Parole Violation Information before
       her, which the reviewing court likely would have found was a
       substantial basis to support probable cause. Counsel evaluated
       the facts of Conner’s parole agreement and the arrest warrant and
       came to the reasonable conclusion that there was not a meritorious
       motion to suppress the arrest warrant that he should pursue.
              Counsel also testified that if Conner had followed through
       with the motion to suppress, the State would have rescinded its
       plea offer, and he would have been facing a much longer
       imprisonment if convicted at trial. Additionally, the assistant county
       attorney at his plea hearing stated that he had discussed with
       Conner’s counsel that [the State] would not pursue an uncharged
       count in exchange for Conner’s plea of guilty. Considering that
       Conner would have faced up to thirty years in prison if a jury
       convicted him at trial, and possibly additional charges if he did not
       take the plea agreement, his counsel reasonably advised him to
       take the plea deal. Therefore, the Court finds that Conner has not
       proven that his counsel failed to act as a reasonably competent
       attorney.

(Citations omitted.)

       “Representation is presumed competent and a defendant has the burden

to prove by a preponderance of the evidence that counsel was ineffective.”

Dunbar v. State, 515 N.W.2d 12, 15 (Iowa 1994). “[C]ounsel has no duty to raise

an issue that has no merit.” Griffin, 691 N.W.2d at 737. Under these facts and

circumstances, we conclude Conner has failed to prove counsel failed to perform

an essential duty. Accordingly, his claim of ineffective assistance fails. See
                                          10

Anfinson v. State, 758 N.W.2d 496, 499 (Iowa 2008) (noting a claim of ineffective

assistance of counsel fails if either element is lacking).

       We affirm the district court’s denial of Conner’s PCR application.

       AFFIRMED.